United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-3405
                                      ___________

Richard Lowell Rosenquist; Joan R.    *
Rosenquist,                           *
                                      *
          Appellants,                 *
                                      * Appeal from the United States
    v.                                * Tax Court.
                                      *
Commissioner of Internal Revenue,     *    [UNPUBLISHED]
                                      *
          Appellee.                   *
                                 ___________

                           Submitted: February 5, 1999
                               Filed: April 5, 1999
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Richard Lowell Rosenquist and Joan R. Rosenquist, husband and wife, appeal
from the tax court’s1 dismissal, for failure to state a claim, of their petition contesting
the Commissioner’s deficiency determination. After carefully reviewing the record and
the parties’ submissions, we conclude dismissal was proper for the reasons the Tax
Court stated and that an extended discussion is not warranted. Accordingly, we affirm.
See 8th Cir. R. 47B.


      1
          The Honorable Mary Ann Cohen, Chief Judge, United States Tax Court.
       The government requests that we assess sanctions against appellants for bringing
this frivolous appeal based on discredited, tax-protestor arguments. Because the
arguments appellants advance for reversal are clearly lacking in merit and frivolous, we
grant the government’s motion for sanctions in the amount of $1,000. See 28 U.S.C.
§ 1912, Fed. R. App. P. 38, United States v. Gerads, 999 F.2d 1255, 1256-57 (8th Cir.
1993) (per curiam), cert. denied, 510 U.S. 1193 (1994).

      A true copy.

             Attest:

                         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-